Case 2:18-bk-20151-ER   Doc 1390 Filed 01/28/19 Entered 01/28/19 15:00:08   Desc
                          Main Document    Page 1 of 3
 Case 2:18-bk-20151-ER        Doc 1390 Filed 01/28/19 Entered 01/28/19 15:00:08                 Desc
                                Main Document    Page 2 of 3


 1          This stipulation is entered between Verity MOB Financing II, LLC (“Verity MOB II”), on

 2   the one hand, and the Official Committee of Unsecured Creditors in the above-captioned jointly

 3   administered cases (the “Committee”), on the other, with respect to the following:

 4          1.      On September 14, 2018, the Committee was formed.

 5          2.      On October 4, 2018, the Court entered its Final Order (I) Authorizing Postpetition

 6   Financing, (II) Authorizing Use of Cash Collateral, (III) Granting Liens and Providing

 7   Superpriority Administrative Expense Status, (IV) Granting Adequate Protection, (V) Modifying

 8   Automatic Stay, and (VI) Granting Related Relief (the “Final DIP Order”) [Docket No. 409].

 9          3.      Pursuant to paragraph 5(e) of the Final DIP Order, the Committee has 90 days from

10   the date of its formation to challenge Prepetition Liens (as defined in the Final DIP Order) asserted

11   by Verity MOB II (the “Original Challenge Deadline”).

12          4.      By mutual agreement of Verity MOB II and the Committee pursuant to (i) that

13   certain Stipulation between Verity MOB Financing II, LLC and the Official Committee of

14   Unsecured Creditors Extending Challenge Deadline entered into on December 13, 2018 [Docket No.

15   1047] (the “Stipulation”), (ii) that certain Stipulation between Verity MOB Financing II, LLC and

16   the Official Committee of Unsecured Creditors Extending Challenge Deadline entered into on

17   January 11, 2019, [Docket No. 1249] and (iii) that certain Stipulation between Verity MOB

18   Financing II, LLC and the Official Committee of Unsecured Creditors Extending Challenge

19   Deadline entered into on January 18, 2019, [Docket No. 1310], the Original Challenge Deadline was

20   extended to January 28, 2019 (the “Challenge Deadline”), in each case on the terms set forth therein.

21          NOW, THEREFORE, all of the parties to this stipulation hereby stipulate as follows:

22          B.      The Challenge Deadline shall be extended from January 28, 2019 by thirty (30) days

23   to February 27, 2019 with respect to any assets of the Debtors not constituting Acknowledged

24   Collateral (as defined in the Stipulation). For the avoidance of doubt, nothing herein shall affect,

25   limit or impair any rights, claims or interests of Verity MOB II in any existing or future assets of

26   Debtors whether or not they remain subject to the extended Challenge Period, including without

27   limitation, any and all rights held under or in connection with the Loan Documents (as defined in the

28   Stipulation) and the obligations issued thereunder.
Case 2:18-bk-20151-ER   Doc 1390 Filed 01/28/19 Entered 01/28/19 15:00:08   Desc
                          Main Document    Page 3 of 3
